DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims 
This Office Action is responsive to the amendment filed December 23, 2021. As directed by the amendment: Claim 1 has been amended. Claim 11 is newly added. Claims 1-11 are presently pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kikuchi et al. (US 3,885,313), herein referred to as Kikuchi.
Regarding claim 1, Kikuchi discloses a fixation pin (figure 5) for fixing a dental drill template (considered functional), the fixation pin (figure 5) comprising a head (23) having a shape of an essentially circular cylinder (figure 5), the head (23) comprising a first, free end (figure 5) and a second end (figure 5) in an axial direction of the head (23), a bearing surface at the second end of the head (figure 5) that is configured to (i.e. capable of ) bear at least partially on the drill template or a sleeve provided in the drill 

Regarding claim 3, Kikuchi discloses wherein the fixation pin (23) is made of one single piece (figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi (US 3,885,313) in view of Neufeld (US 3,842,824).
Regarding claims 4, 5, Kikuchi's fixation pin discloses all the features/elements as claimed but lacks a detailed description on wherein the fixation pin is made of a material selected from the group consisting of hard plastics, stainless steel, titanium, and titanium alloys.
However, Neufeld teaches a fixation pin that is made of titanium (col. 3, II. 6-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Kikuchi's fixation pin with a titanium material as taught by Petersen, since such a material is an old and well known material that is capable of being sterilized.

Claims 4 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi (US 3,885,313) in view of Petersen (US 5,672,178).
Regarding claims 4, 6, Kikuchi's fixation pin discloses all the features/elements as claimed but lacks a detailed description on wherein the fixation pin is made of a material selected from the group consisting of hard plastics, stainless steel, titanium, and titanium alloys.
However, Petersen teaches a fixation pin that is made of stainless steel (col. 4, II. 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Kikuchi's fixation pin with a stainless steel material as taught by Petersen, since such a material could be easily sterilized (col. 4, II. 1-5).

Claims 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kikuchi (US 3,885,313).
Regarding claim 9, Kikuchi's fixation pin discloses all the features/elements as claimed but lacks a set comprising two or more of the fixation pins according to claim 1.
However, a mere duplication of the essential working parts of a device involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate Kikuchi's fixation pin with a set, since such a modification is a mere duplication of the essential working parts of a device that involves only routine skill in the art.

However, a mere change in size that involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kikuchi's fixation pin with at least one of the two or more fixation pins has a diameter different from another one of the two or more fixation pins, since such a modification is a mere change in size that that involves only routine skill in the art.

Allowable Subject Matter
Claims 7, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 4-7, under 35 U.S.C. 102(b) and 35 U.S.C.103(a), of the Remarks are directed to the amended claim 1 and the references Kikuchi, Neufeld, and Petersen. Applicant argues “The pins of the applied references are not designed for fixing a dental drill template or even for insertion into a bore hole formed in a jaw bone, and thus, the pin rods of the applied references do not have a not designed for fixing a dental drill template or even for insertion into a bore hole formed in a jaw bone, and thus, the pin rods of the applied references do not have a diameter configured to correspond to a diameter of the bore hole”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The Examiner further notes that the claims are directed towards an apparatus/fixation pin and not a method or a system comprising a fixation pin and a dental drill template. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775